Exhibit 10.2
 
THIS NOTE, AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
(THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT
BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE
WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS IN
VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL BE ENDORSED
UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY SECURITIES ISSUABLE UPON
CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED BELOW).
 
CONVERTIBLE PROMISSORY NOTE
 
$190,000
Effective March 5, 2010 

 
FOR VALUE RECEIVED, CLX Medical, Inc., formerly CLX Investment Company, Inc., a
Colorado Corporation (the “Company”), having an address of 29970 Technology
Drive, Suite 203, Murrieta, California 92563, hereby promises to pay to the
order of Michael Chavez, an individual, and/or assigns (the “Holder”), at the
offices of Holder at 10713 RR 620 North, Bldg. F Suite 620, Austin, Texas 78726,
or such other place as may be designated by Holder to the Company in writing,
the aggregate principal amount of One Hundred and Ninety Thousand
Dollars ($190,000), together with interest on the unpaid principal amount
hereof, upon the terms and conditions hereinafter set forth.
 
1.
Loan Amount.  This Convertible Promissory Note (this “Note”, “Promissory Note”
or “Agreement”) evidences the loan of One Hundred and Fifty Thousand
Dollars ($190,000), from the Holder to the Company on December 19, 2005
(hereinafter referred to as the “Loan” or the “Principal”). This Note amends,
replaces and supersedes the December 19, 2005 Promissory Note by and between the
Company and the Holder in the original amount of $200,000 (the “Prior Note”),
which Prior Note was due and payable on December 19, 2007. 
     
2.
Payment Terms.  The Company promises to pay to Holder the balance of Principal,
together with accrued and unpaid interest (which shall accrue until paid by the
Company, converted into shares as provided below, or the Maturity Date),
on December 31, 2010 (the “Maturity Date”), unless this Note is earlier prepaid
as herein provided or earlier converted into Common Stock (as hereinafter
defined) of the Company pursuant to Sections 4 hereof.  All payments hereunder
shall be made in lawful money of the United States of America.  Payment shall be
credited first to the accrued interest then due and payable and the remainder to
Principal.
     
3.
Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of eight percent (8%) per annum.  All past-due principal and
interest (which failure to pay such amounts shall be defined herein as an "Event
of Default") shall bear interest at the rate of fifteen percent (15%) per annum
until paid in full. All computations of interest shall be made on the basis of a
360-day year for actual days elapsed.  Such interest shall accrue and be paid
upon the Maturity Date of the Loan.




 
a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Colorado or the
applicable laws of the United States of America, whichever shall be higher (the
“Maximum Rate”).




 
b.
In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the principal balance, with the same force
and effect as though the undersigned had specifically designated such excess
sums to be so applied to the reduction of the principal balance and the Holder
had agreed to accept such sums as a premium-free prepayment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the undersigned, to waive, reduce or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the principal balance.  The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.

  
 
-1-

--------------------------------------------------------------------------------

 

 
c.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding Business Day.
"Business Day" means a day other than (i) a Saturday, (ii) a Sunday or (iii) a
day on which commercial banks in Austin, Texas, are authorized or required to be
closed for business.

 
4.
Option to Convert this Note.
 

 

 
a.
At any time prior to the Maturity Date or prior to payment in full by the
Company, Holder shall have the option to convert the unpaid principal balance of
this Promissory Note, together with all accrued interest (subject to Section
4(k) below), into shares of common stock (the “Shares” and the “Common Stock”)
of the Company (the “Conversion Option”) at the Conversion Price (each a
“Conversion”).  The “Conversion Price” shall be equal to 20% of the average
Closing Price of the Company’s Common Stock during the Conversion Pricing
Trading Days (the “Conversion Pricing Period”) prior to the Conversion
Date.  “Closing Price” means the closing sales price of the Company’s Common
Stock on the Pink Sheets trading market or the Over-The-Counter Bulletin Board
or on the principal securities exchange or other securities market on which the
Common Stock is then being traded (the “Market”), as reported by, or based upon
data reported by, the National Quotation Bureau, Inc. or Bloomberg L.P. or an
equivalent reliable reporting service (“Bloomberg”). “Conversion Pricing Trading
Days” shall mean the last Five (5) days on which the Common Stock is traded for
any period on the Market prior to the Conversion Date, provided that if the
Common Stock has not traded on any Market during at least five (5) days during
the past ten (10) Business Days (the “Ten Day Period”) prior to the Conversion
Date, the Conversion Pricing Trading Days shall equal the days on which the
Common Stock was traded during such Ten Day Period, or in the event that the
Common Stock has not traded on any Market during the Ten Day Period, the
Conversion Pricing Trading Days shall only equal the last day the Company’s
Common Stock traded on the Market prior to the Conversion Date.
       
b.
In order to exercise this Conversion Option, the Holder shall surrender this
Promissory Note to the Company, accompanied by written notice of its intentions
to exercise this Conversion Option, which notice shall set forth the principal
amount of this Promissory Note to be converted and shall be in the form of
Exhibit A, attached hereto (“Notice of Conversion”). The date that the Company
receives the Notice of Conversion shall be defined as the “Conversion Date.”
Within ten (10) Business Days of the Company’s receipt of the Notice of
Conversion and this Note, the Company shall deliver or cause to be delivered to
the Holder, written confirmation that the Shares have been issued in the name of
the Holder (the “Share Delivery Deadline”);
       
c.
In the event of the exercise of the Conversion Option, Holder shall cooperate
with the Company to promptly take any and all additional actions required to
make Holder a stockholder of the Company including, without limitation, in
connection with the issuance of the Shares, such representations as to financial
condition, investment intent and sophisticated investor status as are reasonably
required by counsel for the Company. Holder shall be deemed to have
automatically re-certified the Representations (defined below) at such time or
times as Holder exercises its Conversion Option as provided herein, and the
Company shall be able to rely on such re-certification for all purposes;

 
 
-2-

--------------------------------------------------------------------------------

 

       
d.
The Company shall at all times take any and all additional actions as are
necessary to maintain the required authority to issue the Shares to the Holder,
in the event the Holder exercises its rights under the Conversion Option;
       
e.
Payment to Company prior to Holder’s delivery of a Notice of Conversion shall
terminate Holder’s option to convert;




 
f.
Conversion calculations pursuant to this Section 4, shall be rounded to the
nearest whole share of Common Stock, and no fractional shares shall be issuable
by the Company upon conversion of this Note. Conversion of this Note in full
shall be deemed payment in full of this Note and this Note shall thereupon be
cancelled;
       
g.
If the Company at any time or from time to time on or after the effective date
of the  issuance of this Note (the “Original Issuance Date”) effects a
subdivision of its outstanding Common Stock, the Conversion Price then in effect
immediately before that subdivision shall be proportionately decreased, and
conversely, if the Company at any time or from time to time on or after the
Original Issuance Date combines its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price then in effect immediately before
the combination shall be proportionately increased;

 

 
h.
All Shares of Common Stock which may be issued upon Conversion of this Note
will, upon issuance by the Company in accordance with the terms of this Note, be
validly issued, free from all taxes and liens with respect to the issuance
thereof (other than those created by the holders), free from all pre-emptive or
similar rights and be fully paid and non assessable;
       
i.
On the date of any Conversion, all rights of any Holder with respect to the
amount of this Note converted, will terminate, except only for the rights of any
such Holder to receive certificates (if applicable) for the number of Shares of
Common Stock which this Note has been Converted;
       
j.
The Shares issuable in connection with a Conversion shall be fully-paid,
non-assessable shares of Common Stock.  Unless the Holder provides a valid
opinion from an attorney stating that such Shares can be issued free of
restrictive legend, which shall be determined by the Company in its sole
discretion, prior to the issuance date of such Shares, such Shares shall be
issued as restricted shares of Common Stock; and
       
k.
The applicable portion of this Note shall not be convertible during any time
that, and only to the extent that, the number of Shares to be issued to Holder
upon such Conversion, when added to the number of shares of Common Stock, if
any, that the Holder otherwise beneficially owns (outside of this Note, and not
including any other securities of the Company held by Holder having a provision
substantially similar to this paragraph) at the time of such Conversion, would
exceed 4.99% (the “Maximum Percentage”) of the number of shares of Common Stock
of the Company outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon Conversion of this Note held by the Holder,
as determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Beneficial Ownership Limitation”).  The Beneficial
Ownership Limitation provisions of this Section 4(k) may be waived by Holder, at
the election of such Holder, upon not less than sixty-one (61) days’ prior
written notice to the Company, to change the Beneficial Ownership Limitation to
any other percentage of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
Conversion of the Note held by the Holder.  The provisions of this paragraph
shall not be construed and implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(k) to correct this paragraph (or any
portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.



 
-3-

--------------------------------------------------------------------------------

 
5.
Redemption.  This Note may be redeemed by the Company by payment of the entire
Principal and interest outstanding under this Note in cash to Holder. 

 

 
a.
This Note may be prepaid in whole or in part at any time without penalty
provided that the Company shall provide the Holder a minimum of seventy-five
(75) days prior written notice before the date of the Company’s planned
prepayment.
       
b.
Any partial prepayment shall be applied first to any accrued interest and then
to any principal Loan amount outstanding.

 
6.
Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 

 
a.
The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.




 
b.
This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefore may be brought.



7.
Representations, Warranties and Covenants of Holder. Holder represents and
warrants to the Company, and agrees, as follows (collectively the
“Representations”):

  

 
a.
This Note and any Shares issuable upon conversion of this Note are being
acquired by Holder for his own account for investment and not with a view to, or
for sale in connection with, any distribution thereof.

  

 
b.
Holder is either an “accredited investor” as such term is defined under Rule 501
of the Securities Act of 1933, as amended (the “Act”); and/or Holder has
thoroughly read, reviewed, had a chance to ask questions to the Company
regarding, and has all of Holder’s questions answered sufficiently, the
Company’s Form 10-K, Form 10-Q and Form 8-K filings on the Securities and
Exchange Commission’s Edgar filing website (www.sec.gov), including the risk
factors, description of business operations, unaudited and audited financial
information, results of operations and other disclosures therein (the
“Filings”).  In connection with the Filings or otherwise, the Holder has
reviewed and has access to similar information regarding the Company as would be
found in a Registration Statement under the Act, and is familiar with the
Company, its business operations, results of operations and risk factors
regarding Holders investment herein.  Holder further represents to the Company
that Holder does not need a Purchaser Representative in connection with the
investment in the Note or Common Stock.
       
c.
Holder has sufficient knowledge and experience in financial and business matters
and is capable of evaluating the risks and merits of Holder’s investment in the
Company; Holder believes that Holder has received or had access to all
information Holder considers necessary or appropriate to make an informed
investment decision with respect to this Note; and Holder is able financially to
bear the risk of losing Holder’s full investment in this Note.

 
 
-4-

--------------------------------------------------------------------------------

 

       
d.
Holder understands that this Note and any Shares issuable upon conversion
pursuant hereto have not been registered under the Securities Act or registered
or qualified under any securities laws of any state or other jurisdiction, are
“restricted securities,” and cannot be resold or otherwise transferred unless
they are registered under the Securities Act, and registered or qualified under
any other applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of this Note or any
Shares, Holder shall, among other things, give written notice to the Company of
its intention to effect such transfer, identifying the transferee and describing
the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Holder in this Section 7 and (ii) an opinion of counsel satisfactory to
the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws. Each certificate issued to
evidence any Shares shall bear a legend as follows:
 
"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts."



8.
If an Event of Default (as defined herein or below) occurs (unless all Events of
Default have been cured or waived by Holder), Holder may, by written notice to
the Company, declare the principal amount then outstanding of, and the accrued
interest and all other amounts payable on, this Note to be immediately due and
payable.  The Company will give Holder notice of the occurrence of an Event of
Default promptly (setting forth in reasonable detail all facts related thereto)
and in any event no later than two Business Days after the Company has knowledge
of the occurrence of any such event.  The then-outstanding principal balance of
this Note, together with any interest accrued thereon shall become immediately
due and payable if any of the following events ("Events of Default"), and/or any
other Events of Default defined elsewhere in this Note shall occur:
 
(a)the Company shall fail to pay, when and as due, the principal or interest
payable hereunder on the due date of such payment; or
 
(b)If there shall exist final judgments against the Company aggregating in
excess of One Hundred Thousand Dollars ($100,000) and if any one of such
judgments
shall have been outstanding for any period of forty-five (45) days or more from
the date of its entry and shall not have been discharged in full or stayed
pending
appeal; or
 
(c)the Company shall have breached in any material respect any covenant in this
Note, and, with respect to breaches capable of being cured, such breach shall
not
have been cured within five (5) days following the occurrence of such breach; or
 
(d)the Company shall: (i) become insolvent or take any action which constitutes
its admission of inability to pay its debts as they mature; (ii) make an
assignment
for the benefit of creditors, file a petition in bankruptcy, petition or apply
to any tribunal for the appointment of a custodian, receiver or a trustee for it
or a
substantial portion of its assets; (iii) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation or statute of any jurisdiction, whether now or hereafter in effect;
(iv) have filed against it any such petition or application in which an order
for relief is
entered or which remains undismissed for a period of ninety (90) days or more;
(v) indicate its consent to, approval of or acquiescence in any such petition,
application, proceeding or order for relief or the appointment of a custodian,
receiver or trustee for it or a substantial portion of its assets; or (vi)
suffer any such
custodianship, receivership or trusteeship to continue undischarged for a period
of ninety (90) days or more; or
 
(e)the Company shall fail to deliver the Shares by the Share Delivery Deadline;
or
 
(f) the Company shall take any action authorizing, or in furtherance of, any of
the foregoing.
 
In case any one or more Events of Default shall occur and be continuing, Holder
may proceed to protect and enforce its rights by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or for an injunction against a violation of any
of the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or interest on this Note, the Company will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.  No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.



 
-5-

--------------------------------------------------------------------------------

 
9.
Certain Waivers by the Company.  Except as expressly provided otherwise in this
Note, the Company and every endorser or guarantor, if any, of this Note waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and assent to any extension or postponement of the time of payment or
any other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.



10.
Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.
   
11.
Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 
12.
Costs and Fees.  Anything else in this Note to the contrary notwithstanding, in
any action arising out of this Agreement, the prevailing party shall be entitled
to collect from the non-prevailing party all of its attorneys’ fees.  For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.
   
13.
Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  
14.
No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement.
   

 
 
-6-

--------------------------------------------------------------------------------

 
15.
Jurisdiction, Venue and Jury Trial Waiver.  The parties hereby consent and agree
that, in any actions predicated upon this Note, venue is properly laid in Texas
and that the Circuit Court in and for Austin, Texas, shall have full subject
matter and personal jurisdiction over the parties to determine all issues
arising out of or in connection with the execution and enforcement of this Note.
   
16.
Interpretation.  The term “Company” as used herein in every instance shall
include the Company’s successors, legal representatives and assigns, including
all subsequent grantees, either voluntarily by act of the Company or
involuntarily by operation of law and shall denote the singular and/or plural
and the masculine and/or feminine and natural and/or artificial persons,
whenever and wherever the contexts so requires or properly applies.  The term
“Holder” as used herein in every instance shall include the Holder’s successors,
legal representatives and assigns, as well as all subsequent assignees,
endorsees and holders of this Note, either voluntarily by act of the parties or
involuntarily by operation of law.  Captions and paragraph headings in this Note
are for convenience only and shall not affect its interpretation.
   
17.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof, including,
but not limited to the Prior Note. 
   
18.
WAIVER OF JURY TRIAL.  THE COMPANY AND HOLDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY IN RESPECT TO ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS, (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF EITHER PARTY.  THE COMPANY ACKNOWLEDGES THAT THIS WAIVER
OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN EXTENDING CREDIT TO THE
COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH CREDIT WITHOUT THIS JURY
TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED BY AN ATTORNEY OR HAS
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN CONNECTION WITH THIS JURY
TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS WAIVER.



19.
Entire Agreement.  This Agreement constitutes the sole and only agreement of the
parties hereto and supersedes any prior understanding or written or oral
agreements between the parties respecting the subject matter hereof.



20.
Effect of Facsimile and Photocopied Signatures. This Agreement may be executed
in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one Party and faxed or scanned and emailed to another Party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing Party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.







[Remainder of page left intentionally blank.  Signature page follows.]
 
 
-7-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have caused this Convertible Promissory Note
to be executed and delivered by a duly authorized officer as of the date first
above written, to be effective as of the effective date set forth above.
 

 
CLX MEDICAL, INC., FORMERLY
CLX INVESTMENT COMPANY, INC.
a Colorado Corporation
         
By: /s/ Jose Chavez
 
Jose Chavez, President



Holder:


/s/ Michael Chavez
__________________________
Michael Chavez
 
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Conversion Election Form




____________, 20__


CLX Medical, Inc.
29970 Technology Drive, Suite 203
Murrieta, California 92563


Re:           Conversion of Promissory Note


Gentlemen:


You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Convertible Promissory Note of CLX Medical, Inc. (the “Company”),
in the principal amount of $190,000 (the “Note”), held by me, I hereby elect to
exercise my Conversion Option (as such term in defined in the Note), in
connection with $__________ of the amount currently owed under the Note
(including $___________ of accrued interest), effective as of the date of this
writing, which amount will convert into ________________ shares of the Company’s
Common Stock (the “Conversion”).  In connection with the Conversion, I hereby
re-certify, re-confirm and re-warrant the Representations, as such
Representations are defined in Section 6 of the Note.


Please issue certificate(s) for the applicable shares of the Company’s Common
Stock issuable upon the Conversion, in the name of the person provided below.



 
Very truly yours,
         
___________________________
 
Name:



 
Please issue certificate(s) for Common Stock as follows:


______________________________________________
Name


______________________________________________
Address


______________________________________________
Social Security No. of Shareholder (if applicable)


Please send the certificate(s) evidencing the Common Stock to:


Attn:___________________________________________


______________________________________________
Address


 
-9-

--------------------------------------------------------------------------------

 